DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claim 11 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Both claims 1 and 19 recite the limitation “according to a highest priority among priorities of logical channel (LCH) that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity”.  The examiner notes that the limitation can be interpreted as priorities of a single logical channel or priorities of multiple logical channels, thus, the examiner recommends amending the claims to recite “a logical channel”, “logical channels” or similar.  For the .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0098349 A1) in view of Lee et al. (US 2020/0146040 A1).

In regards to claim 1, Sun teaches a method, comprising:
receiving, by a processor of an apparatus (See Fig. 9 “scheduled entity” including processor #904 and transceiver #910), configurations allocating a first transmission opportunity and a second opportunity (transmission opportunity is interpreted as a grant per applicant’s specification at paragraph [0021]; and see [Sun] Fig. 15 Block #1502 and paragraph [0148], “At block 1502, the scheduled entity may receive scheduling information corresponding to a dynamic uplink grant, a dedicated SPS uplink grant and a contention-based SPS uplink grant to simultaneously configure the scheduled entity with a dedicated SPS uplink grant, a contention-based SPS uplink grant and a dynamic uplink grant”);
determining, by the processor, whether the first transmission opportunity and the second transmission opportunity are overlapped (See Fig. 15. Block #1506 “Overlap dynamic?” described in paragraph [0150] for dynamic grant overlapping with SPS grants, and Block #1512 “Overlap SPS?” described in paragraph [0151] for SPS grant overlapping with another SPS grant); 
determining, by the processor, a priority of at least one of the first transmission opportunity and the second transmission opportunity according to a highest priority among priorities that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity (See Fig. 15 Block 1508 for prioritization with respect to different rules including a rule for “overlap dynamic?” from Block #1506 where dynamic has the highest priority among priorities as described in paragraph [0150], “at block 1508, the scheduled entity may prioritize the dynamic uplink grant over any of the SPS uplink grants”; and Block 1514  for prioritization with respect to another rule for “overlap SPS?” from Block 1512 where SPS has the highest priority among priorities as described in paragraph [0151], “at block 1514, the scheduled entity may prioritize the dedicated SPS uplink grant over the contention-based SPS uplink grant”); and
performing, by the processor, a transmission according to the priority of either the first transmission opportunity or the second transmission opportunity (see above paragraphs [0150-0151] for overlap dynamic rule and overlap SPS rule respectively which discloses further transmitting according to the rule which relates to a priority as cited above; and transmitting is also disclosed in Fig. 15 Block 1508 and 1514 “transmit user data…”).

Lee teaches determining a priority of at least one of the first transmission opportunity and the second transmission opportunity according to a highest priority among priorities of a logical channel (logical channel prioritization (LCP) can be applied for an SPS configuration as a rule for prioritizing, see paragraph [0122], “If all priorities of all activated SPS configurations are received, the UE may apply the priorities to logical channel prioritization (LCP). In the logical channel prioritization procedure, the UE may priority the carrier of the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other carriers” and paragraph [0123], “Thus, for transmissions of multiple MAC PDUs on multiple carriers at the same time or within a time interval, the UE may occupy a data from the resources allocated on the carrier or the SPS configuration with the highest priority”; and for logical channel priority see paragraph [0124], “Desirably, the priority may be a new priority value, a logical channel priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Sun which teaches determining a highest priority among priorities that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity to further include prioritizing according to the priorities of a logical channel (LCH) prioritization such as taught by Lee in order that “If the UE performs parallel transmissions on different carriers, the UE will independently select resources on each pool/carrier. In this case, the UE may perform parallel transmissions on congested carriers, and so increase congestion on those carriers. Thus, a method for a UE to select at least one carrier among multiple carriers and an apparatus supporting the same need to be proposed” (see [Lee] paragraph [0003]) and “Thus, for transmissions of multiple MAC PDUs on multiple carriers at the same time or within a time interval, the UE may occupy a 

In regards to claim 2, the modified Sun teaches the method of Claim 1, wherein at least one of the first transmission opportunity and the second transmission opportunity comprises a configured grant or a dynamic grant (configured grant is interpreted as semi-persistent scheduling (SPS) grant per applicant’s specification at paragraph [0022]; and see claim 1 paragraph [0148] where the uplink grants can be SPS uplink grants or a dynamic uplink grant).

In regards to claim 3, the modified Sun teaches the method of Claim 1, wherein the predetermined rule comprises determining that the second transmission opportunity comprises a higher priority than the first transmission opportunity in an event that the first transmission opportunity is allocated earlier than the second transmission opportunity (see paragraph [0105] where SPS uplink grants may be configured before a dynamic uplink grant; where per claim 1 and Fig. 15. Block 1508 the later configured dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]).

In regards to claim 4, the modified Sun teaches the method of Claim 2, wherein the predetermined rule comprises determining that the dynamic grant comprises a higher priority than the configured grant in an event that the dynamic grant is overlapped with the configured grant (see claim 1 and Fig. 15. Block 1508 where the dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]).

(see claim 1 and Fig. 15. Block 1508 where the dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]; where per paragraph [0121] the dynamic grant is selected for larger sized packets, “For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”).

In regards to claim 6, the modified Sun teaches the method of Claim 2, wherein the predetermined rule comprises determining that a specified grant comprises a higher priority in an event that two configured grants are overlapped (See Fig. 15 Block 1508 for prioritization with respect to a rule for “overlap dynamic?” from Block #1506 described in paragraph [0150], “at block 1508, the scheduled entity may prioritize the dynamic uplink grant over any of the SPS uplink grants”; and Block 1514  for prioritization with respect to another rule for “overlap SPS?” from Block 1512 in paragraph [0151], “at block 1514, the scheduled entity may prioritize the dedicated SPS uplink grant over the contention-based SPS uplink grant”).

In regards to claim 7, the modified Sun teaches the method of Claim 1, wherein the predetermined rule comprises a LCH prioritization (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities; and [Lee] teaches logical channel prioritization (LCP) can be applied for prioritizing as a rule, see paragraph [0122], “If all priorities of all activated SPS configurations are received, the UE may apply the priorities to logical channel prioritization (LCP). In the logical channel prioritization procedure, the UE may priority the carrier of the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other carriers. Alternatively, the UE may priority the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other SPS configurations”).

In regards to claim 8, the modified Sun teaches the method of Claim 7, wherein the predetermined rule comprises determining that the first transmission opportunity comprises a higher priority than the second transmission opportunity in an event that the first transmission opportunity carries a higher priority LCH than the second transmission opportunity (see claim 7 and [Sun] for transmission opportunities, and [Lee] for LCH prioritization according to higher value/priority in paragraph [0124], “Desirably, the priority may be a new priority value, a logical channel priority, a ProSe priority per packet (PPPP) value or a channel busy ratio (CBR) value of the carrier. The carrier is a carrier where at least one SPS configuration is configured”).

In regards to claim 9, the modified Sun teaches the method of Claim 7, wherein the predetermined rule comprises determining that the first transmission opportunity comprises a higher priority than the second transmission opportunity in an event that the first transmission opportunity can carry a higher priority LCH than the second transmission opportunity (see claim 7 and [Sun] for transmission opportunities, and [Lee] for LCH prioritization according to higher value/priority in paragraph [0122], “In the logical channel prioritization procedure, the UE may priority the carrier of the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other carriers. Alternatively, the UE may priority the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other SPS configurations”).

 (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities; and for being received from a network node see [Lee] paragraph [0119], “According to an embodiment of the present invention, the priority information may be transmitted/indicated to the UE via at least one of downlink control information (DCI) of a PDCCH, a downlink MAC control element (CE) or an RRC message”).

In regards to claim 11, the modified Sun teaches the method of Claim 1, wherein the predetermined rule comprises determining the priority (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities) according to priority information of a LCH triggering a scheduling request (SR) or random access channel (RACH) preamble transmission (see UL burst can contain SR or RACH information [Sun] paragraph [0078], “The UL burst 406 may include additional or alternative information, such as information pertaining to random access channel (RACH) procedures, scheduling requests (SRs) (e.g., within a PUCCH), and various other suitable types of information”; and see [Lee] logical channel prioritization triggers using highest priority carrier/configuration for uplink transmission per paragraph [0122], which can include transmitting an initial control message on a random access channel (RACH) or uplink control information per paragraph [0035] and uplink control information includes a scheduling request per paragraph [0032]).

In regards to claim 12, the modified Sun teaches the method of Claim 1, wherein the predetermined rule comprises determining the priority (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities) according to priority information included in downlink control information scheduling a downlink transmission to which a hybrid automatic repeat request (HARQ) feedback corresponds (see [Lee] determining priority according to DCI on PDCCH in paragraph [0119], “According to an embodiment of the present invention, the priority information may be transmitted/indicated to the UE via at least one of downlink control information (DCI) of a PDCCH, a downlink MAC control element (CE) or an RRC message”; and the DCI on the PDCCH can report resource allocation of a downlink shared channel or downlink transmission as well as a corresponding HARQ information in paragraph [0032], “A physical downlink control channel (PDCCH) reports to a UE about resource allocation of a paging channel (PCH) and a downlink shared channel (DL-SCH), and hybrid automatic repeat request (HARQ) information related to the DL-SCH”).

In regards to claim 13, the modified Sun teaches the method of Claim 1, further comprising:
prioritizing, by the processor, a transmission opportunity that carries most data (see claim 7 where [Sun] teaches a rule prioritizing dynamic grant, where dynamic grant carries larger size packets per paragraph [0121], “For user data traffic with small packets or tight delay constraints (e.g., low-latency packets), the uplink grant management circuitry 943 may select the contention-based SPS uplink grant for transmission of the user data traffic. For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”) in an event that the first transmission opportunity and the second transmission opportunity are determined to comprise an equal priority (can have same associated priority, see claim 1 and [Lee] paragraph [0131], “Multiple logical channels may have the same associated priority”).

In regards to claim 14, the modified Sun teaches the method of Claim 7, further comprising:
(see claim 7 where [Sun] teaches a rule prioritizing dynamic grant, where dynamic grant carries larger size packets per paragraph [0121], “For user data traffic with small packets or tight delay constraints (e.g., low-latency packets), the uplink grant management circuitry 943 may select the contention-based SPS uplink grant for transmission of the user data traffic. For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”) from a highest priority LCH (see claim 7 [Lee] logical channel prioritization (LCP) can be applied for prioritizing as a rule per paragraph [0122]) in an event that the first transmission opportunity and the second transmission opportunity are determined to comprise an equal priority (can have same associated priority, see claim 7 and [Lee] paragraph [0131], “Multiple logical channels may have the same associated priority”).

In regards to claim 15, the modified Sun teaches the method of Claim 7, further comprising:
prioritizing, by the processor, a transmission opportunity that starts first (see claim 7 and [Lee] paragraph [0126], “If multiple SPS configurations are activated, the UE may select resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) for each activated SPS configuration. Then, for transmission of each MAC PDU associated to a sidelink control information (SCI), the UE may select a SPS configuration among the activated SPS configurations in the logical channel prioritization. The selected SPS configuration may have the earliest sidelink grant in time, among the activated SPS configurations”) in an event that the first transmission opportunity and the second transmission opportunity are determined to comprise an equal priority (can have same associated priority, see claim 7 and [Lee] paragraph [0131], “Multiple logical channels may have the same associated priority”).


prioritizing, by the processor, the dynamic grant (see claim 7 where [Sun] teaches a rule prioritizing dynamic grant in paragraph [0150]) in an event that the configured grant and the dynamic grant are determined to comprise an equal priority (can have same associated priority, see claim 2 and [Lee] paragraph [0131], “Multiple logical channels may have the same associated priority”).

In regards to claim 17, the modified Sun teaches the method of Claim 10, wherein the priority information is included in control information that schedules at least one of the first transmission opportunity and the second transmission opportunity (see claim 10 and [Lee] paragraph [0119], “According to an embodiment of the present invention, the priority information may be transmitted/indicated to the UE via at least one of downlink control information (DCI) of a PDCCH, a downlink MAC control element (CE) or an RRC message… When multiple SPS configurations are configured by an RRC message, the base station may transmit/indicate the priority of the SPS configuration or priorities of all activated SPS configurations to the UE via the RRC message”).

In regards to claim 18, the modified Sun teaches the method of Claim 10, wherein the priority information is included in the configurations (see claim 10 and [Lee] paragraph [0119], “According to an embodiment of the present invention, the priority information may be transmitted/indicated to the UE via at least one of downlink control information (DCI) of a PDCCH, a downlink MAC control element (CE) or an RRC message… When multiple SPS configurations are configured by an RRC message, the base station may transmit/indicate the priority of the SPS configuration or priorities of all activated SPS configurations to the UE via the RRC message”).

(See [Sun] Fig. 9 #900 “Scheduled entity” including processor #904 and transceiver #910 for communicating with Fig. 8 #800 “Scheduling entity” described in paragraphs [0114-0118]).

In regards to claim 20, it is rejected for the same reasoning as claim 2 as they are analogous in scope.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 

The applicant has argued:
“In particular, in each of Claims 1 and 19, the determination of priority of TXOP is based on LCH priorities of data to be included in the grant, which is not described, advocated or otherwise disclosed by Sun, as evidenced by the acknowledgement of such deficiency of Sun in the Office Action (e.g., page 4 of the Office Action).
Regarding the Lee reference, it is noteworthy that the logical channel priority recited in Claims 1 and 19 is a very specific term. That is, “logical channel priority” is a well understood configuration that is always provided by a network for each logical channel and is defined in 3GPP TS 38.321, section 5.4.3.1.1, as follows: 
RRC controls the scheduling of uplink data by signaling for each logical channel per MAC entity:
- priority where an increasing priority value indicates a lower priority level
Thus, one of ordinary skill in the art and familiar with 3GPP procedures should be aware of the concept of logical channel priority. However, as highlighted in the excerpt of certain passages of Lee below, the “priority” described in Lee seems to refer to the priority of the SPS configuration but not the priority of a logical channel. This is further evidenced in the language of Claims 1 ~ 5 of Lee, which clearly refer to priorities of SPS configurations. In other words, according to Lee, this SPS configuration priority can be taken into account in logical channel prioritisation (which is a well understood procedure in 3GPP). However, even as such, what is described in Lee is still different from, and cannot be said to be equivalent to, the logical channel priority as recited in each of Claims 1 and 19”  (see remarks pages 8-9).

The examiner respectfully disagrees.
Lee discloses that the priority applied to the carrier of an activated SPS configuration where the priority is specifically a logical channel priority, see [Lee] paragraph [0124], “Desirably, the priority may be a new priority value, a logical channel priority, a ProSe priority per packet (PPPP) value or a channel busy ratio (CBR) value of the carrier. The carrier is a carrier where at least one SPS configuration is configured”.
Thus, based on the above disclosure of Lee, the examiner finds that Lee discloses prioritization according to a logical channel priority which can relate to the carrier of a SPS configuration as cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920. The examiner can normally be reached 10:30 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD ALI/               Examiner, Art Unit 2478                                                                                                                                                                                         

/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478